                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


 TOMMY WINN,                         )
                                     )
       Plaintiff,                    )
                                     )
       v.                            )           Case No. 1:19-cv-28-JM
                                     )
 LEXISNEXIS RISK SOLUTIONS INC., )
                                     )
       Defendant.                    )
 ____________________________________)

                                            CLERK'S ORDER

       THIS CAUSE is before the Court on the Parties’ Stipulation for Extension of Time for

Defendant LexisNexis Risk Solutions Inc. to respond to Plaintiff’s Complaint pursuant to Local

Rule 6.2. Because the Parties are in agreement and the Court finds good cause, it is hereby

ORDERED that Defendant LexisNexis Risk Solutions shall have up to and including June 13,

2019 to respond to Plaintiff’s Complaint.

       Signed at the Direction of the Court this 21 day of May, 2019.



                                                           Jake Kornegay
                                                           Deputy Clerk
